DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,783,638 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 21-43, renumbered as claims 1-23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest the claimed feature, determine, for at least one of the plurality of embryonic development images, a time series of evaluation values for each of a plurality of evaluation items associated with the plurality of embryonic development images; predict based on the determined time series of evaluation values for the plurality of evaluation items, future values for the plurality of evaluation items, along with all other limitations, as specifies in independent claim 21 (renumbered as 1), and similarly independent claims 42-43 (renumbered as 22-23).
	The dependent claims 22-41 (renumbered as 2-21) are allowed by virtue of their dependency to the above allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner 

	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482